                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

WALTER W. WALLACE, JR.,                              )
                                                     )
                              Plaintiff,             )
                                                     )
                       v.                            )       No. 4:17-CV-490-PLC
                                                     )
                                                     )
STE. GENEVIEVE DETENTION CENTER,                     )
et al.,                                              )
                                                     )
Defendants.                                          )

                               MEMORANDUM AND ORDER

       This matter is before the Court1 on the motion for summary judgment filed by Defendants

Sheriff Gary Stolzer and Sergeant Patti Karol (collectively, “Defendants”).         [ECF No. 55]

Plaintiff, an inmate formerly housed at the Ste. Genevieve Detention Center (“Detention

Center”), filed a pro se complaint against Defendants2, in their official and individual capacities,

seeking declaratory and monetary relief under 42 U.S.C. §§ 1983 and 1985 for Defendants’

alleged violation of Plaintiff’s First Amendment right to exercise his religion. [ECF No. 9]

Specifically, Plaintiff claimed that he “is a Sunni Muslim who follows the Harafi school of Sunni

law” and Defendants denied his requests for: (1) his “religious headwear specifically a ‘Kufi’”3;

(2) his “Islamic Prayer Rug”; and (3) “the ability to engage in ‘Congregational Prayer.’” [Id.]


1
  The parties consented to the jurisdiction of the undersigned pursuant to 28 U.S.C. § 636(c).
[ECF No. 26]
2
  In addition to Defendants Stolzer and Karol, Plaintiff sued the Detention Center. The Court
dismissed Plaintiff’s claims against the Detention Center because “departments or subdivisions
of local governments are ‘not juridical entities suable as such.’” [ECF No. 10 (quoting Ketchum
v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992)]
3
  Plaintiff describes a kufi as a “cap…made of fabric that is crocheted or knitted.” [ECF No. 62-
1 at ¶ 5] In his declaration, Plaintiff explained that he followed the “Hanafi school of Sunni law”
and believed that “Muslim men are required to wear a Kufi at all times as a sign of piety that will
           Defendants deny the allegations and move for summary judgment arguing that: (1)

Plaintiff’s claims are moot; (2) Plaintiff failed to exhaust his administrative remedies; and (3)

“there is no genuine dispute as to any material fact.” [ECF No. 55] Plaintiff counters that: (1)

his transfer to a different facility did not moot his claim for monetary relief; (2) he exhausted his

administrative remedies; and (3) “the evidence and conflicting testimony from Defendants shows

that their decisions were not reasonably related to any legitimate penological interest.” [ECF No.

61]

      I.      Background

           Plaintiff was incarcerated at the Detention Center from September 23, 2016 until April 3,

2017. [ECF No. 62 at ¶ 2]          During that time, Defendant Karol was the Detention Center’s

assistant jail administrator and Defendant Stolzer was the Sheriff of Ste. Genevieve County,

Missouri. [Id. at ¶¶ 3-4] Defendant Karol’s responsibilities as assistant jail administrator

included handling “inmate issues such as inmate grievances and requests.”              [Id. at ¶ 5]

Defendants Karol and Stolzer were “considered decision-makers regarding religious

accommodations.” [ECF No. 57 at ¶ 5]

           The Ste. Genevieve County Sheriff’s Office Detention Center Operational Procedures &

Policy (“Detainee Handbook”) defined “contraband” as “any article that has not been issued to

you or approved for possession in this facility.” [ECF No. 57-2 at 2] According to the “Dress

Code” set forth in the Detainee Handbook: “Head coverings of any sort are not allowed in this

facility without Administration authorization. A facility authorized Hijab or Kippah may be

authorized for religious reasons only.” [Id. at 4]




be rewarded by God. Wearing a Kufi is required by the sunnah, the traditional social and legal
custom and practice of the Islamic community.” [Id. at ¶¶ 3-4]
                                                   2
        When Plaintiff arrived at the Detention Center, he had in his possession a woven, Islamic

kufi, which he obtained at the Lincoln County Jail, and an Islamic prayer rug, which he

purchased from the commissary at the St. Louis County Jail. [ECF No. 62 at ¶¶ 13, 54, 55]

Detention Center staff confiscated these items. [Id. at ¶ 15, 58]

        The following day, Plaintiff submitted an “inmate grievance form,”4 explaining the

religious significance of his kufi and “gracefully asking that my ‘Kufi’ and ‘Prayer Rug’ be

giv[en] back to me.” [ECF No. 57-3 at 16] Two days later, on September 26, Plaintiff submitted

an inmate request explaining that, pursuant to “the Islamic school of thought I practice under[,]

it’s mandatory that I wear my ‘Kufi’ and utilize a ‘Prayer Rug.’” [[Id. at 15] Plaintiff requested

the return of these items “as soon as possible.” [Id.]

        Defendant Karol denied Plaintiff’s request on September 26, 2016. [Id. at 15, 16] In

regard to the prayer rug, Defendant Karol stated: “I will have staff give you an extra towel to

serve as your prayer rug.” [Id.] As to the kufi, Defendant Karol advised:

          [W]e will allow a solid black or white kufi if your family would like to send
          one in to my attention for approval. It must be “corrections safe” material
          (preferably one layer with no double layer sewn areas) + fairly sheer. Once I
          receive + inspect it, you will receive it as long as it qualifies for our facility. I
          will not delay your receipt of it any longer than absolutely necessary.

[Id.]

        On September 28, Plaintiff submitted an inmate grievance form, reiterating his request

for his kufi and prayer rug. [Id. at 13-14] Plaintiff alleged that Defendant Karol’s decision to

withhold these items violated his rights under the First Amendment, the Religious Freedom

Restoration Act (RFRA), and the Religious Land Use and Institutionalized Person Act

(RLUIPA). [Id.] Defendant warned that, if Defendants refused to return his religious items, he

4
  According to the Detention Center policies and procedures, the first step in the grievance
process is an inmate request form, not a grievance form.
                                                  3
would file a civil lawsuit under section 1983. [Id.] In response, Sgt. Karol referred Plaintiff to

her response of September 26 and stated: “I am not denying you any religious materials however

we do not allow what you have in your property. I provided you with the remedy to this

situation that would allow you to fulfill your observances.” [Id. at 13]

        In an inmate request dated October 6, 2016, Plaintiff again inquired about his prayer rug.

[Id. at 12] Defendant Karol responded on October 10, referring Plaintiff to “the process outlined

in the Inmate Handbook.” [Id.]

        Plaintiff appealed the denial of his kufi and prayer rug.5 [ECF No. 57-3 at 9] Defendant

Stolzer denied Plaintiff’s appeal in a grievance appeal response dated October 20, 2016. [Id. at

11] Defendant Stolzer explained that Plaintiff’s prayer rug “was denied due to it being a woven

material that we do not allow in this facility for security reasons,” and stated that Defendant

Karol “provided you with an extra towel to serve as your Prayer Rug during your incarceration

here….as we have provided to several past detainees.” [Id.]           In regard to Plaintiff’s kufi,

Defendant Stolzer wrote:

           Your Kufi was denied for two reasons. It is constructed of woven material that
           we do not allow in this facility and the fact that the structural integrity of the
           Kufi has been comprised as a seam has been opened. This lends to the ability
           to secret[] items and therefore has become a security risk. According to your
           booking file, Sgt. Karol has also provided you with specific details as to what
           we do allow and the instructions as to how to go about receiving one that
           would be allowed.

[Id.] In closing, Defendant Stolzer stated “we are absolutely not denying you access to materials

related to the observance of your religion” and “we have given you a reasonabl[e] remedy to be

able to receive items to facilitate your observances while maintaining the security and safety of

this facility.” [Id.]

5
  Although submitted on an inmate grievance form, Plaintiff wrote: “This is my grievance
appeal notification.” [ECF No. 57-3 at 9]
                                                 4
       Plaintiff submitted another inmate request the next day, seeking an explanation as to why

a woven prayer rug constituted a security concern. [Id. at 7] Defendant Karol responded:

“Grievance Appeal was answered + closes that issue.” [Id.]

       In an inmate request6 dated December 21, 2016, Plaintiff informed the Detention Center’s

administration that Keefe Commissary7 “has religious wear such as ‘kufis’ and ‘prayer rugs’ for

sale” and they provided these items to the St. Louis County and St. Louis City jails. [Id. at 5]

Plaintiff “respectfully request[ed] that these religious items be put on the commissary for

purchase.” [Id.] Defendant Karol denied the request, stating: “Arrangements for any religious

items must go through Administration. Sincerity of belief must be established prior to allowing

head gear or any other items.” [Id.]

       On December 28, Plaintiff submitted his request to engage in congregational prayer with

“the other ‘Muslims’ that [are] housed in the facility.” [Id. at 4] In particular, Plaintiff wished to

pray with other Muslims during the “last prayer, which is the ‘Isha Prayer.’” [Id.] Defendant

Karol denied the request because “[d]etainees from different blocks are not allowed to co-

mingle.” [Id.] Defendant Karol concluded: “You’ll need to perform your observance with those

in your block only.” [Id.]

       The next day, Plaintiff submitted an inmate request for Jumu’ah Services on Fridays

because “Friday is a holy day for all Muslims across the world to come together and read from

the ‘Holy Quran’ and worship.” [Id. at 3] Defendant Karol again responded that the Detention



6
  Although Plaintiff submitted this request on an inmate grievance form, he worded it as a
request. [ECF No. 57-3 at 5] Defendant Karol recognized it as a request, stating in her response:
“This is a request, not a grievance.” [Id. (emphasis in original)]
7
  According to Defendant Stolzer’s deposition testimony, “commissary” is the “generic term for
the…company that sells things that inmates can buy while they’re incarcerated.” [ECF No. 62-2
at 7] Keefe Commissary was the company providing commissary services while Plaintiff was
housed at the Detention Center. [Id.]
                                                  5
Center did “not intermingle blocks,” but Plaintiff was permitted to pray with inmates in his “own

block.” [Id.]

       In his final inmate request, dated January 3, 2017, Plaintiff asked Defendant Karol to

transfer him to K-unit because it had “the most ‘Sunni Muslims’ that I can practice my religious

belief with.” [Id. at 2] Plaintiff wrote:

           From my understanding, I was placed in “E-Unit” so I can practice my
           religious belief with “Said Ali.” He is no longer here thereby leaving me in
           “E-Unit” without a Muslim that I can reflect the religion with. I am aware
           there’s individual[s] that have received disciplinary infractions and still was
           able to go to “K-Unit.” Allow me the ability to practice my faith with my
           brothers.

[Id.] Defendant Karol denied placing Plaintiff “in any block because of any other detainee’s

religion; you are placed by our designation and what is available.” [Id.] She further stated:

“You are either PC[, protective custody,] or you are GP[, general population]. No detainee gets

to pick + choose their housing unit. You claiming you need PC because you aren’t allowed to

house where you want is unacceptable. You either need PC or you don’t.” [Id.] The Bureau of

Prisons transferred Plaintiff to a correctional institution in Indiana in April 2017. [ECF No. 14]

       Plaintiff filed his section 1983 complaint in February 2017. [ECF No. 1] In his first

amended pro se complaint, Plaintiff alleged Defendants, in their individual and official

capacities, violated his First Amendment rights by denying:          (1) “my religious headwear

specifically a ‘kufi’”; (2) “my ‘Islamic Prayer Rug’”; and (3) “the ability to engage in

‘Congregational Prayer.’”8 [ECF No. 9 at 6] In addition to monetary relief, Plaintiff requested

the courts “instruct [the Detention Center] to allow ‘Muslims’ the ability to wear a kufi, use [an]

Islamic prayer rug, and [engage in] congregational prayer.” [Id. at 10]



8
  The Court granted Plaintiff’s motion to appoint counsel after Plaintiff filed the amended
complaint and while the parties were completing discovery. [ECF No. 31]
                                                 6
          Defendants deny the allegations and move for summary judgment on all three of

Plaintiff’s section 1983 claims. [ECF No. 55] Plaintiff opposes the motion. [ECF No. 61]

   II.       Legal Standard

          Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Hill v. Walker, 737 F.3d 1209, 1216 (8th Cir. 2013). The movant “bears the initial

responsibility of informing the district court of the basis for its motion” and must identify “those

portions of [the record]...which it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant does so, the non-

movant must respond by submitting evidentiary materials that set out “specific facts showing

that there is a genuine issue for trial.” Id. at 324 (quotation marks omitted).

          “On a motion for summary judgment, ‘facts must be viewed in the light most favorable to

the nonmoving party only if there is a genuine dispute as to those facts.’” Ricci v. DeStefano,

557 U.S. 557, 586 (2009) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)). The court’s

function is not to weigh the evidence but to determine whether there is a genuine issue for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “Credibility determinations, the

weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge.” Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir.

2011) (en banc) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

   III.      Discussion

          Defendants contend that they are entitled to summary judgment because: (1) Plaintiff’s

claim for injunctive relief is moot because Plaintiff is no longer housed at the Detention Center;

(2) Plaintiff failed to exhaust his administrative remedies before filing suit; (3) the Detention



                                                  7
Center’s policies and Defendants’ denial of Plaintiff’s request are reasonably related to the safety

and security of the Detention Center; and (4) qualified immunity precludes liability because

Defendants did not violate any of Plaintiff’s clearly established rights. [ECF No. 56] Plaintiff

counters that: (1) Plaintiff’s claim for monetary relief is not moot; (2) Plaintiff exhausted the

administrative remedies available to him; and (3) Defendants are not entitled to qualified

immunity because they violated his clearly established constitutional right to freely exercise his

religious beliefs. [ECF No. 61]

       A. Mootness

       Defendants assert that Plaintiff’s claim for injunctive relief is moot because Plaintiff is no

longer incarcerated at the Detention Center and, therefore, no longer subject to Defendants’

allegedly unconstitutional actions. [ECF No. 56 at 3] Plaintiff does not dispute this contention.

[ECF No. 61 at 5]

       When a prisoner has been transferred to a different correctional facility, his claims for

injunctive and declaratory relief are properly denied as moot. See Gladson v. Iowa Dep’t of

Corr., 551 F.3d 825, 835 (8th Cir. 2009); Pratt v. Corr. Corp. of Am., 267 Fed. Appx. 482, 482

(8th Cir. 2008). Because Plaintiff’s claims for injunctive relief are rendered moot by his transfer

from the Detention Center, the Court dismisses them.

       B. Exhaustion of Remedies

       Defendants claim they are entitled to summary judgment because Plaintiff failed to

exhaust his administrative remedies.      More specifically, Defendants maintain that Plaintiff

completed the grievance process only “as it pertains to” the return of “his Kufi and his prayer

rug.” [ECF No. 56 at 4] Plaintiff did not, Defendants argue, request the right to wear any Kufi

or possess any prayer rug. Defendants further assert that Plaintiff did not complete the three-step



                                                 8
grievance process for congregational prayer. In response, Plaintiff states he properly exhausted

his administrative remedies and Defendants’ “hyper technical view of the exhaustion of remedies

doctrine finds no support in the law.” [ECF No. 61. At 6]

       Pursuant to the Prison Litigation Reform Act (PLRA), a prisoner may not bring an action

under section 1983 “until such administrative remedies as are available are exhausted.” 47

U.S.C. § 1997e(a). The purpose of the PLRA’s exhaustion requirement is to afford corrections

officials “the time and opportunity to address complaints internally before allowing the initiation

of a federal case.” Woodford v. Ngo, 548 U.S. 81, 93 (2006) (quoting Porter v. Nussle, 534 U.S.

516, 525 (2002)).

       “Exhaustion” under section 1997e(a) means “using all steps that the agency holds out,

and doing so properly (so that the agency addresses the issues on the merits).” Hammett v.

Cofield, 681 F.3d 945, 947 (8th Cir. 2012) (emphasis in original). An inmate exhausts his

administrative remedies by pursuing “the prison grievance process to its final stage” to “an

adverse decision on the merits.” Burns v. Eaton, 752 F.3d 1136, 1141 (8th Cir. 2014) (quoting

Hammett, 681 F.3d at 947-48)).       The level of detail necessary to comply with grievance

procedures “will vary from system to system and claim to claim, but it is the prison’s

requirements, and not the PLRA, that define the boundaries of proper exhaustion.” Jones v.

Bock, 549 U.S. 199, 218 (2007). “Nonexhaustion is an affirmative defense, and defendants have

the burden of raising and proving the absence of exhaustion.” Porter v. Sturm, 781 F.3d 448,

451 (8th Cir. 2015) (citing Jones, 549 U.S. at 211-12).

       According to the three-step grievance procedure set forth in the Detainee Handbook, an

inmate “with a problem or concern” may initiate the grievance procedure “via a General




                                                9
Request.”9 [ECF No. 57-2 at 8] If the Detention Center’s response to the general request “does

not meet the detainee’s satisfaction, it should be brought to the attention of Administration via a

Grievance Request[.]” [Id. at 9]     The Detainee Handbook required an inmate to include the

following information in his grievance request:          (a) “[t]he rule, regulation, policy or

circumstances about which the detainee is filing a grievance”; (b) “[s]pecific details of the

grievance including the date, time, location of the incident, persons involved & any relevant

information”; and (c) a list of “informal actions [] taken to resolve the issue at hand.” [Id. at 9]

If the Administration’s response to the grievance request does not resolve the matter, the

detainee may “submit another Grievance Request” and designate it “APPEAL.” [Id.] The

Sheriff or his designee had fifteen days to issue a final decision, which resolved the issue and

“conclude[d] the procedure.” [Id.]

       Defendants concede that “Plaintiff completed the grievance process as it pertains to his

Kufi and his prayer rug.”10 [ECF No. 56 at 4] Defendants argue, however, that Plaintiff now

attempts in his section 1983 complaint to broaden the alleged constitutional violation from the



9
  The Court notes that the Detainee Handbook provided by Defendants bears a revision date of
December 2017. [ECF No. 57-2 at 14] Plaintiff’s detention ended in April 2017. This might
explain discrepancies between the grievance process undertaken by Plaintiff and the one
described in the Detainee Handbook. For example, the Detainee Handbook referred to the
required forms as “General Request” and “Grievance Request,” but the forms submitted by
Plaintiff were titled “Inmate Request” and “Inmate Grievance Form.” Additionally, the Detainee
Handbook referred to a “kiosk,” at which detainees typed their requests. Plaintiff submitted his
inmate requests and grievances in writing.
10
   In his grievance appeal, Plaintiff alleged that, on September 27, 2016 and October 10, 2016, “I
was informed that my ‘Prayer Rug’ would not be permitted for my utilization.” [ECF No. 57-3
at 9]. Although Plaintiff referred generally to an inmate’s right to a kufi, prayer rugs, and
congregational prayer, his only explicit request was for “my prayer rug out of my property
please.” [Id.] Because the PLRA’s exhaustion requirement is an affirmative defense, and
Defendants do not assert that Plaintiff failed to exhaust the issue of Plaintiff’s kufi, the Court
deems the defense waived for purposes of Defendants’ summary judgment motion. See e.g.,
Johnson v. Doyle, No. 4:07-CV-1843-AGF, 2011 WL 846141, at *5 (E.D. Mo. March 8, 2011).
See also Woodford, 548 U.S. at 101 (“the PLRA exhaustion requirement is not jurisdictional”).
                                                10
denial of his kufi and prayer rug to the denial of any kufi and prayer rug. [Id.at 5] Plaintiff

counters that his request that Defendants make kufis and prayer rugs available in the

commissary, coupled with his requests for the return of his kufi and prayer rug, “ma[de] clear

that Plaintiff would have accepted any Kufi and any Islamic prayer rug[.]” [ECF No. 61]

       A review of the record reveals that Plaintiff appealed, and Defendant Stolzer affirmed,

the denial of his kufi and prayer rug in October 2016. Plaintiff did not submit his request that the

Detention Center make kufis and prayer rugs available in the commissary until December 2016.

Nor did Plaintiff provide notice that Defendant Karol’s suggested remedies – that Plaintiff obtain

a “corrections safe” kufi and use a towel in place of prayer rug – were unsatisfactory. As a

result, the Court finds that Plaintiff exhausted his administrative remedies solely as to the

deprivation of his personal religious items.11

       In regard to Plaintiff’s request to engage in congregational prayer, attend Jumu’ah

Services, and/or transfer to a different housing block with more Muslim inmates, Plaintiff

submitted only inmate requests, which constituted the first step of the grievance process.

Plaintiff does not dispute that he failed to file a timely grievance request or grievance appeal with

respect to his desire for congregational prayer. As a result, Plaintiff’s section 1983 claim that

Defendants violated his First Amendment rights by denying him the opportunity to engage in

congregational prayer fails because Plaintiff did not properly grieve this issue before filing suit in

this Court. See, e.g., Watson v. Witty, No. 2:16-CV-71-HEA, 2019 WL 118556, at *2 (E.D. Mo.

Jan. 7, 2019); Human v. Hurley, 2:17-CV-8-ERW, 2018 WL 1519376, at *4 (E.D. Mo. March

28, 2018).

11
  However, because constitutional analysis requires consideration of available alternative means
for Plaintiff to exercise the infringed upon right and available alternatives to the challenged
policy or action, Defendants cannot avoid these issues entirely. See Gladson, 551 F.3d at 831–
32.
                                                 11
       The Court grants Defendants summary judgment based on Plaintiff’s failure to exhaust

his administrative remedies with respect to the alleged violations of his right to wear any kufi,

possess any prayer rug, and pray with other Muslims. The questions of whether Defendants

violated Plaintiff’s First Amendment rights by confiscating his kufi and prayer rug remain before

the Court.

       C. First Amendment Rights

       Defendants seek summary judgment on Plaintiff’s section 1983 claims that they violated

his First Amendment rights, arguing that the denial of Plaintiff’s requests for his kufi and prayer

rug were “reasonably related to safety and security at the Detention Center.” [ECF No. 56 at 5]

Defendants further argue that, even if confiscation of Plaintiff’s kufi and prayer rug violated his

free exercise rights, Defendants are entitled to qualified immunity because there was no clearly

established law permitting Plaintiff to possess his own kufi and prayer rug. [Id. at 15]

       Plaintiff counters that Defendants’ actions “made it impossible for Plaintiff to ever

exercise his sincerely held religious beliefs in their facility.” [ECF No. 61 at 9 (emphasis in

original)]   Plaintiff further asserts that “a reasonable jury could conclude that Defendants’

actions were not the least restrictive means of carrying out their stated goals of safety and

security,12 and were not reasonably related to those goals at all.” [Id.]

       Inmates retain protections afforded by the First Amendment “including its directive that

no law shall prohibit the free exercise of religion.” O’Lone v. Estate of Shabazz, 482 U.S. 342,

348 (1987). However, “limitations may be placed on the exercise of those rights in light of the

12
   The Court notes that the least-restrictive-alternative test does not apply in First Amendment
claims brought pursuant to section 1983. Overton v. Bazzetta, 539 U.S. 126, 136 (2003) The
Supreme Court’s standard for considering inmates’ free exercise claims “does not impose a least-
restrictive-alternative test, but asks instead whether the prisoner has pointed to some obvious
regulatory alternative that fully accommodates the asserted right while not imposing more than a
de minimis cost to the valid penological goal.” Id.
                                                 12
needs of the penal system.” Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 982 (8th Cir. 2004).

See also O’Lone, 482 U.S at 348. “A prison regulation or action is valid, therefore, even if it

restricts a prisoner's constitutional rights if it is ‘reasonably related to legitimate penological

interests.’” Id. (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)).

         To prevail on a free exercise claim under section 1983, a plaintiff must show that (1) he

held a sincere religious belief and (2) the official action substantially burdened his exercise of

that belief.13 Hernandez v. Comm’r of Internal Revenue, 490 U.S. 680, 699 (1989). See also

Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 813 (8th Cir. 2008)).               If the challenged

governmental action substantially burdened a sincerely held religious belief, the defendant

official must demonstrate “a reasonable relationship” between the policy or action that impeded

the plaintiff’s free exercise of religion and “some legitimate penological interest.” Love v. Reed,

216 F.3d 682, 690 (8th Cir. 2000) (quoting Turner, 482 U.S. at 89). Courts give “great deference

to the judgment and expertise of prison officials, particularly with respect to decisions that

implicate institutional security.”     Gladson, 551 F.3d at 831-32 (quotation omitted).          “The

burden…is not on the [defendant] to prove the validity of prison regulations but on the prisoner

to disprove it.” Overton v. Bazzetta, 539 U.S. 126, 132 (2003).

         In addition to arguing that they did not violate Plaintiff’s constitutional rights, Defendants

claim they are entitled to qualified immunity. “The doctrine of qualified immunity protects

13
     To substantially burden one’s free exercise of religion, a limitation

            must significantly inhibit or constrain conduct or expression that manifests
            some central tenet of a person’s individual religious beliefs; must meaningfully
            curtail a person’s ability to express adherence to his or her faith; or must deny
            a person reasonable opportunities in those activities that are fundamental to a
            person’s religion.

Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 813 (8th Cir. 2008) (quoting Murphy, 372 F.3d at
988). See also O’Lone, 482 U.S. at 348.
                                                   13
government officials ‘from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982)). “[O]fficers are entitled to qualified immunity under § 1983 unless (1)

they violated a federal statutory or constitutional right, and (2) the unlawfulness of their conduct

was ‘clearly established at the time.’” Dist. of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)

(quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)). “In analyzing a claim of qualified

immunity, [a court] may examine the two key prongs . . . in either order.” Moore v. City of

Desloge, Mo., 647 F.3d 841, 846 (8th Cir. 2011) (citing Camreta v. Greene, 563 U.S. 693, 705

(2011)).

                   1. Official capacity claims

       As an initial matter, Plaintiff sued Defendants in their individual and official capacities.

“A suit against a government officer in his official capacity is functionally equivalent to a suit

against the employing governmental entity.” Veatch v. Bartels Lutheran Home, 627 F.3d 1254,

1257 (8th Cir. 2010). See also Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690 n. 55 (1978) (A

suit against a government official in his or her official capacity is “another way of pleading an

action against an entity of which an officer is an agent.”). Thus, to prevail on his action against

Defendants in their official capacities, Plaintiff must prove that Ste. Genevieve County (“the

County”) “itself caused the constitutional violation at issue.”14 Marsh v. Phelps Cty, 902 F.3d

745, 751 (8th Cir. 2018) (emphasis in original).




14
   Defendants were both employees of the St. Genevieve County Sheriff’s Department.
However, “departments or subdivisions” of local government “are not juridical entities suable as
such.” Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992). See also
Owens v. Scott Cty. Jail, 328 F.3d 1026, 1027 (8th Cir. 2003).
                                                   14
        Municipal liability may attach if the constitutional violation “resulted from (1) an official

municipal policy, (2) an unofficial custom, or (3) a deliberately indifferent failure to train or

supervise.”   Mick v. Raines, 883 F.3d 1075, 1089 (8th Cir. 2018).             A plaintiff need not

specifically plead the existence of an unconstitutional policy or custom. Doe ex rel. Doe v. Sch.

Dist. of City of Norfolk, 340 F.3d 605, 614 (8th Cir. 2003). However, at a minimum, the

complaint must allege facts supporting the proposition that an unconstitutional policy or custom

exists. Id.

        While Plaintiff’s amended complaint refers generally to the Detention Center’s “policies

or customs,” Plaintiff has not alleged facts supporting a municipal liability claim. [ECF No. 9 at

6, 9] To begin, Plaintiff does not allege that the County’s official policies restricting headwear

and contraband in the Detention Center were facially unconstitutional. “[A] plaintiff seeking to

establish municipal liability on the theory that a facially lawful municipal action has led an

employee to violate a plaintiff’s rights must demonstrate that the municipal action was taken

with ‘deliberate indifference’ as to its known or obvious consequences.” Szabla v. City of

Brooklyn Park, Minn., 486 F.3d 385, 390 (8th Cir. 2007) (emphasis in original) (citing City of

Canton v. Harris, 489 U.S. 378, 407 (1989)). The facts, as alleged by Plaintiff, do not suggest

deliberate indifference. Likewise, Plaintiff alleged no facts suggesting that the infringement on

his free-exercise rights resulted from a deliberately indifferent failure to train or supervise on the

part of the County. See, e.g., McCarver v. Crawford Cty. Sheriff’s Dep’t, No. 4:18-CV-1976-

JAR, 2019 WL 1317404, at *5 (E.D Mo. March 22, 2019); Porter v. Cape Girardeau Cty.

Sheriff’s Office, No. 1:18-CV-139-AGF, 2018 WL 4300277, at *5 (E.D.Mo. Sept. 9, 2018).




                                                 15
       This leaves “custom”15 as the only alternative by which Plaintiff can allege municipal

liability against the County. To that end, Plaintiff’s amended complaint can be read as an

attempt to assert the existence of an unofficial custom of interfering with inmates’ free exercise

of religion by confiscating items of religious significance, such as kufis and prayer rugs.

However, Plaintiff did not provide any facts suggesting that the Defendants confiscated such

items from other inmates. Nor did Plaintiff allege that other inmates requested, and were denied,

approval to wear kufis or possess prayer rugs. See Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8th

Cir. 2013) (“Generally, an isolated incident of alleged [] misconduct….cannot, as a matter of

law, establish a municipal policy or custom creating liability under § 1983.”). Accordingly,

Plaintiff failed to state a claim of municipal liability based on an unofficial custom.

       For the reasons discussed above, Plaintiff failed to state a municipal liability claim

against the County. The Court therefore dismisses Plaintiff’s official capacity claims against

Defendants.

                   2. Individual capacity claims

                           a. Plaintiff’s kufi

       Defendants maintain that they did not violate Plaintiff’s free exercise rights because the

Detention Center’s policy regarding religious headwear, and Defendants’ decision in regard to




15
  To establish municipal liability based on a custom, a plaintiff bears a “heavy burden” to
demonstrate: (1) the existence of a continuing, widespread, persistent pattern of unconstitutional
misconduct by the governmental entity's employees; (2) deliberate indifference to or tacit
authorization of such conduct by the municipality’s policy-making officials after notice to the
officials of the misconduct; and (3) that the plaintiff was injured by acts pursuant to the
municipality’s custom, meaning that the custom was the moving force behind the constitutional
violation. Mick, 883 F.3d at 1079 (citing Mettler v. Whitledge, 165 F.3d 1197, 1200 (8th Cir.
1999)).

                                                 16
Plaintiff’s kufi, was reasonably related to valid penological interests.16      [ECF No. 56]      In

response, Plaintiff contends that, in light of Defendants’ contradictory testimony, they failed to

establish a reasonable relationship between the confiscation of his kufi and valid penological

objectives

        “When a prison regulation impinges on inmates’ constitutional rights, the regulation is

valid if it is reasonably related to legitimate penological interests.” O’Lone, 482 U.S. at 349

(quoting Turner, 482 U.S. at 89). To determine whether an official’s action was reasonably

related to a legitimate penological interest, a court considers the following four factors identified

by the Supreme Court in Turner:

       (1) whether there is a “valid rational connection” between the prison regulation
       and the government interest in justifying it; (2) whether there is an alternative
       means available to the prison inmates to exercise the right; (3) whether an
       accommodation would have a significant “ripple effect” on the guards, other
       inmates, and prison resources; and (4) whether there is an alternative that fully
       accommodates the prisoner “at de minimis cost to valid penological interests.”

Gladson, 551 F.3d at 831 (quoting Turner, 482 U.S. at 89-91)). See also O’Lone, 482 U.S. at

349-50. “The same standard applies to challenges based on prison authorities’ actions as prison

regulations.” Butts v. Martin, 877 F.3d 571, 585 (5th Cir. 2017).

       The Detention Center policy prohibited headwear that was not “authorized religious

headwear.” [ECF No. 62-3 at 54; see also ECF No. 57-2 at 4] In her deposition, Defendant

Karol explained that she inspected Plaintiff’s kufi and declined to authorize its wear because the

kufi was “woven…in such a way with seaming and very thick woven material in which

something could be secreted into it, hidden inside the item.” [ECF No. 57-1 at 7] In particular,

Defendant Karol opined that an inmate could hide medication and razors in his or her headwear.

16
  For purposes of their summary judgment motion, Defendants neither challenge the sincerity of
Plaintiff’s religious beliefs nor assert that confiscating Plaintiff’s kufi did not substantially
burden the practice of his religion.
                                                 17
[Id.] When deciding whether to authorize a particular religious item, Defendant Karol relied on

her “past experience” to determine “whether or not something can be hidden in it or if something

can be removed from it that poses a risk.” [Id. at 11]

       Defendant Karol maintained that she did not withhold Plaintiff’s kufi because of its

religious significance, and she permitted inmates to wear kufis that were “correction safe.” [Id.

at 8; ECF No. 62-3 at 71] According to Defendant Karol, correction-safe kufis were “normally

very sheer, very thin, and…if there’s a seaming – they’re made of material that…we can either

easily feel if anything is secreted in there or you can actually see through the material.” [ECF

No. 62-3 at 51] Defendant Karol explained that, when responding to Plaintiff’s inmate request,

she advised him to obtain a black or white kufi because “the only correction safe or corrections

authorized kufis or headgear that I have seen myself personally in the past have always been

either white or black….I felt like if I specified that for him, that it would be easier for his family

to find what would be authorized.”17 [ECF No. 62-3 at 102] She conceded, however, that the

color of the kufi was “not relevant” to its approval for use in the Detention Center. [Id. at 51]

       Defendant Stolzer, who was “ultimate[ly] the person in charge of operations at the

[D]etention [C]enter” and affirmed the appeal of Plaintiff’s grievance, testified at his deposition

that he did not inspect Plaintiff’s kufi. [ECF No. 62-2 at 27, 46-47] Defendant Stolzer did not

know whether the Detention Center had policies relating to religious headwear. [Id. at 36-38]

Defendant Stolzer explained that he denied Plaintiff’s request for the return of his kufi because

“unless I issue [an item of clothing] to you, it’s contraband.” [Id. at 62] Unlike Defendant

Karol, who denied Plaintiff’s kufi because it was a thick, woven material, Defendant Stolzer

stated that the “thickness” of Plaintiff’s kufi “does not matter” and “[t]he only thing that matters

17
  Defendant Karol acknowledged that “when I Googled it, I found places that sell them,” but “I
don’t believe they say correction safe[.]” [ECF No. 62-3 at 104]
                                                 18
is that [Plaintiff’s] kufi…w[as] not given to him by the Ste. Genevieve County Detention

Center[.]” [Id. at 65-66]

        Defendant Stolzer also contradicted Defendant Karol’s testimony that Plaintiff would

have been permitted to wear a correction-safe kufi received by mail from a friend or family

member.     Defendant Stolzer testified in his deposition that “if [Plaintiff] bought [a kufi]

through…a company or had it shipped in like we do books, it would be fine.” [Id. at 72]

However, Plaintiff would not have been permitted to possess a kufi sent by a relative or friend

because: “If they can soak letters in methamphetamine and get dope in my building what the

hell can they put in a kufi.” [Id. at 79] According to Defendant Stolzer’s testimony, the safety

and security concern surrounding Plaintiff’s kufi was its unknown origin and not the kufi itself.

He affirmed that “if [he] approved of a kufi and [he] gave it to the Muslim inmate…, then once

the inmate has possession of it, it wouldn’t be anymore [sic] security concern than any other

article of clothing....” [Id. at 81]

        Applying the Turner factors to determine whether the confiscation of Plaintiff’s kufi was

reasonably related to a valid penological interest, the Court first considers whether there is a

“valid rational connection between the prison regulation and the government interest justifying

it.” Turner, 482 U.S. at 982-83. Turner does not require “actual proof that a legitimate interest

will be furthered by the challenged policy. The connection between the two need only be

objectively rational.” Simpson v. Cty. of Cape Girardeau, Mo., 879 F.3d 273, 279 (8th Cir.

2018) (quoting Herlein v. Higgins, 172 F.3d 1089, 1091 (8th Cir. 1999)). The Eighth Circuit has

recognized institutional security “as the most compelling government interest in a prison

setting.” Simpson, 879 F.3d at 279.




                                               19
       Defendants stated in their depositions that the purpose of confiscating Plaintiff’s kufi was

to improve the Detention Center’s safety and security because a kufi could be used to secrete

contraband, such as drugs, medication, and razors. There is a rational connection between the

goal of reducing contraband in the Detention Center and the Detention Center’s policy requiring

administration inspection and approval of religious items, including kufis. See Butler-Bey v.

Frey, 811 F.2d 449, 451 (8th Cir. 1987) (“prohibition against wearing [fezzes] in the prison

visiting room, dining room, chapel, school, and administration building” was an “eminently

reasonable” response to a “valid security concern”); Rogers v. Scurr, 676 F.2d 1211, 1215 (8th

Cir. 1982) (policy prohibiting prayer caps and robes outside of prayer meetings was

“substantially warranted by the requirements of prison safety and order”).18

       Plaintiff argues there is no rational connection between jail security and an approved-

headwear-only policy because “Defendants have identified no security concerns relating to an

Islamic Kufi…that makes them different than any other fabric item that Defendants issue to

every inmate in their facility.” [ECF No. 61 at 12 (emphasis in original)] This does not mean,

however, that Defendants’ policy was not rationally related to reducing the risk of contraband in



18
   Other circuits addressing this issue have similarly found that restricting the use of religious
headwear had a reasonable relationship to the legitimate penological interest of prison security.
See Hathcock v. Cohen, 287 Fed. Appx. 793, 800 (11th Cir. 2008) (“procedures requiring
inspection and approval of apparel have a valid rational connection to a legitimate interest in
ensuring that inmate apparel does not pose a threat to safety or security in the prison”);
Muhammad v. Lynaugh, 966 F.2d 901, 902 (5th Cir. 1992) (prohibiting the wearing of kufis
outside cells and chapel had “reasonable relationship to the legitimate penological interest of
prison security”); Young v. Lane, 922 F.2d 370, 375-77 (7th Cir. 1991) (policy allowing Jewish
inmates to wear yarmulkes only inside their cells and during religious services was rationally
related to the prison’s penological interest); Benjamin v. Coughlin, 905 F.2d 571, 579 (2d Cir.
1990) (regulation that restricted the wearing of Rastafarian crowns to designated areas “comports
with the type of penological interests contemplated under the Turner/Shabazz standard”). Cf. Ali
v. Stephens, 69 F. Supp. 3d 633, 645-46 (E.D. Tex. 2014) (policy restricting kufis to designated
areas did not further the asserted compelling penological interest in preventing concealment of
contraband as required by the stricter standards of RLUIPA).
                                               20
the Detention Center. See e.g., Ortiz v. Fort Dodge Corr. Facility, 368 F.3d 1024, 1027 (8th Cir.

2004). “[P]rison officials need only show that the regulated practice creates a potential threat to

institutional security.” Butler-Bey, 811 F.2d at 451 (emphasis in original) (citing Jones v. N.

Carolina Prisoners’ Labor Union, 433 U.S. 119, 128 (1977)). Accordingly, the first Turner

factor weighs in favor of Defendants.

       The second Turner factor requires a court to consider “whether there are alternative

means of exercising the right that remain open to prison inmates.” Turner, 482 U.S. at 90 “The

absence of any alternative…provides ‘some evidence that the regulations [a]re unreasonable,’

but is not ‘conclusive’ of the reasonableness of the Policy.” Beard v. Banks, 548 U.S. 521, 532

(2006) (quoting Overton, 539 U.S. at 135).

       Courts have held that inmates have alternative means to exercise the asserted right to

cover their heads when they are permitted to wear their religious headwear in designated areas,

such as their cells and/or during religious services. See Muhammad v. Lynaugh, 966 F.2d 901,

903 (5th Cir. 1992) (“By permitting inmates to wear Kufi caps and religious insignia in their

cells and in religious services[, the defendant] has provided an opportunity for the exercise of

religious freedoms as guaranteed by the Constitution.”); Young v. Lane, 922 F.2d 370, 376 (7th

Cir. 1991) (“defendants do allow plaintiffs to wear yarmulkes in their cells and during religious

services, and plaintiffs are able to comply substantially with many of the demands of their

religion”); Sledge v. Cummings, 995 F. Supp. 1276, 1281 (D. Kan. 1998) (plaintiff retains an

alternative means of exercising his constitutional rights, in that he may wear his Kufi in his cell

and while attending services). Courts have also found that inmates had alternative means to

practice the asserted right where the correctional facility provided inmates alternative head

coverings. See Thomas v. Bzoskie, No. 0:15-CV-2197-JRT-KMM, 2017 U.S. Dist. LEXIS



                                                21
130019, at *33-34 (D. Minn. May 8, 2017) (policy prohibiting headwear was not

unconstitutional where, upon request, defendants provided inmates “an extra pillowcase to keep

in their [j]ail cells for use as a head cover when praying”); Jihad v. Fabian, No. 09-1604-SRN-

LIB, 2011 WL 1641885, at *17 (Feb. 17, 2011) (prison policy that prohibited plaintiff from

wearing his kufi outside designated areas, but made “readily available state-issued headwear,”

was not unconstitutional). See also Young, 922 F.2d at 378 (fact that the defendants allowed all

inmates to wear baseball caps “does not remove the religious implications of the uniform

headgear policy, [but] it certainly diminishes the plaintiffs’ interest.”). The record reveals that

neither of these alternatives was available to Plaintiff.19

       In support of their motion for summary judgment, Defendants assert that, “as an

alternative to his personal Kufi, Detention Center policy allows Plaintiff to have a sheer black or

white Kufi mailed to him for his personal use.” [ECF No. 56 at 9]        Indeed, Defendant Karol

advised Plaintiff of this alternative in response to his inmate request and testified in her

deposition that, if Plaintiff had obtained a sheer kufi, she would have approved it. However,

Defendant Stolzer’s deposition testimony undermines this assertion.            In his deposition,

Defendant Stolzer insisted that Defendants confiscated Plaintiff’s kufi because the Detention

Center did not issue it to Plaintiff, not because it was a thick, woven material. Defendant Stolzer

also suggested that, even if Plaintiff’s family or friends had mailed him a “correction-safe” kufi,

Defendant Stolzer would not have permitted Plaintiff to have it. Based on Defendant Stolzer’s

testimony, and the fact that the Detention Center did not provide kufis or make them available in



19
   In her deposition testimony, Defendant Karol stated that, when inmates attempted to cover
their heads with any item of clothing, correctional officers ordered them to remove it: “We don’t
allow headwear. I mean, obviously it is a correctional facility. They’re going to put stuff on
their head anyway. They’ll wrap a T-shirt around their head or they’ll – and we just tell them to
remove it.” [ECF No. 62-3 at 54]
                                                  22
the commissary, Plaintiff’s only alternative was to order a “correction-safe” kufi directly from a

retailer. The record contains no evidence relating to the availability of this option.20 There is,

therefore, a genuine dispute as to whether Plaintiff had alternative means to exercise his religious

rights without undermining the legitimate penological interests identified by Defendants. The

second Turner factor favors Plaintiff.

       The third Turner factor considers what impact the “accommodation of the asserted

constitutional right will have on guards and other inmates, and on the allocation of prison

resources generally.”   Turner, 482 U.S. at 90.      A court gives particular deference “to the

informed discretion of corrections officials” if the “accommodation of an asserted right will have

a significant ‘ripple effect’ on fellow inmates or on prison staff” or “on the allocation of prison

resources generally.” Id.

       Based on Defendants’ evidence, it appears that the impact on Detention Center staff of

allowing Plaintiff to wear his kufi would have been minimal.           Indeed, Defendant Stolzer

affirmed in his deposition that “if an inmate is wearing a kufi that would simply be another

article that would have to be searched for contraband like the detention center is already

doing[.]” [ECF No. 62-2 at 82]. See, e.g., Love v. Reed, 216 F.3d 682, 691 (8th Cir. 2000)

(impact of providing non-perishable food on Saturdays for the plaintiff’s consumption on

Sundays was minimal where defendants already prepared special dietary trays for inmates with

other beliefs and guards regularly transported meals to inmates in other areas of the facility). For



20
   There also exists a genuine question as to whether sheer black or white kufis are an available
alternative to woven ones. While Defendant Karol testified that she has seen inmates wear such
kufis, Plaintiff stated in his declaration: “Every Kufi I have ever seen has been made of fabric
that is crocheted, knitted or woven.” [ECF No. 62-1 at ¶ 14]. Additionally, Plaintiff stated that
he asked his then attorney to send him a sheer or “correction safe” kufi, but the attorney “was
unable to find one” and Plaintiff was “not aware that any such thing as a ‘sheer’ or ‘corrections
safe’ Kufi exists.” [Id. at ¶¶ 17-18]
                                                23
his part, Plaintiff presented his declaration in which he stated that he wore a kufi “in several

different correctional facilities,” where officials “routinely searched my Islamic Kufi for

contraband and this takes three to five seconds.” [ECF No. 62-1 at ¶¶ 8-9]               Plaintiff has

therefore demonstrated a genuine dispute relating to the “ripple effect” of accommodation. The

third Turner factor also weighs in favor of Plaintiff.

       Finally, the Court considers whether the presence of ready alternatives undermines the

reasonableness of Defendants’ actions. Turner, 482 U.S. at 90-91. “[I]f an inmate claimant can

point to an alternative that fully accommodates the prisoner’s rights at de minimis cost to valid

penological interests, a court may consider that as evidence that the regulation does not satisfy

the reasonable relationship standard.” Id. at 91.

       Plaintiff suggests that Defendants could have made “correction safe” kufis available in

the commissary, as other corrections facilities have done. Defendant Stolzer stated in his

deposition that, if the commissary sold pre-approved kufis, they would be no greater security

concern “than any other article of clothing[.]” [ECF No. 62-2 at 81] Defendants presented no

evidence that this alternative would have more than a de minimis cost to valid penological

interests.21 See e.g., id. at 97-98. The fourth Turner factor weighs in Plaintiff’s favor.




21
   Defendant Karol, however, opined that this was not a tenable alternative, stating in her
deposition: “[W]e cannot sell [kufis] to general population because then they’re going to buy it
and wear it and then they’re going to get in trouble for wearing it, and they’re going to be, well,
why did you let me buy it.” [ECF No. 62-3 at 136] Defendant Karol did not elaborate on why
the prospect of non-Muslim detainees obtaining pre-approved kufis precluded the Detention
Center from selling kufis in the commissary. Moreover, as the Eighth Circuit observed in Love
v. Reed, “If other prisoners request [religious] accommodations based upon sincerely held
religious beliefs, then the [correctional facility] has an obligation to consider their requests. If
other prisoners request [religious] accommodations which are based merely upon personal
preference, the [correctional facility] will be under no obligation to provide those
accommodations.” 216 F.3d at 691.
                                                 24
       Although Defendants satisfied the threshold requirement of establishing a “rational

connection” between Defendants’ actions and the Detention Center’s safety and security,

“Turner requires prison authorities to show more than a formalistic logical connection between a

regulation and a penological objective.”      Beard, 548 U.S. at 535. As the Supreme Court

explained in Beard, the “real task in this case is…determining whether [Defendants] show[]

more than simply a logical relation, that is, whether [they] show[] a reasonable relation.” Id. at

533 (emphasis in original). Mindful that at this stage of the proceedings the Court must draw all

justifiable inferences in Plaintiff’s favor, Beard, 548 U.S. at 530, the Court finds that the

confiscation of Plaintiff’s kufi was not reasonably related to a penological interest so as to justify

the infringement upon Plaintiff’s First Amendment rights.

       The Court therefore turns to question of whether Defendants are protected by qualified

immunity.    See Jones v. Hobbs, 864 F. Supp. 2d 808, 811-12 (E.D. Ark. 2012) (“If the

impediment is not reasonably related to legitimate penological interests and, consequently, the

defendants violated [the plaintiff’s] statutory or constitutional rights, then the Court must

determine whether the violated right was ‘clearly established.’”). Defendants assert they are

entitled to qualified immunity because “Plaintiff’s perceived right to his Kufi…is not a clearly

established constitutional right that a reasonable person, namely a Detention Center official,

would have known.” [ECF No. 56 at 15 (emphasis in original)] Plaintiff counters that his right

to “wear a Kufi – at the very least in his cell and during religious services – is clearly

established.” [ECF No. 61 at 8 (emphasis added)]

        “For a constitutional right to be clearly established, its contours ‘must be sufficiently

clear that a reasonable official would understand that what [the official] is doing violates that

right.’” Hope v. Pelzer, 536 U.S. 730, 739 (2002) (quoting Anderson v. Creighton, 483 U.S.



                                                 25
635, 640 (1987)). “[T]he ‘salient question’ for the court to ask is whether the state of the law at

the time gave the officials ‘fair warning’ their conduct was unlawful.” Sisney v. Reisch, 674

F.3d 839, 845 (8th Cir. 2012) (quoting Hope, 536 U.S. at 741). “We answer this question by

examining the ‘specific actions’ of the official.” Id. at 845-46 (quoting Norman v. Schuetzle,

585 F.3d 1097, 1109 (8th Cir. 2009)).

       Neither the Supreme Court nor the Eighth Circuit has held that an inmate is entitled to

wear, at all times, the religious head covering of his choice. However, it is clearly established

that a policy infringing upon an inmate’s right to wear religious headwear must further some

legitimate penological interest. See Butler-Bey, 811 F.2d at 451; Rogers, 676 F.3d at 1215-16.

       As previously discussed, there exists a genuine question of fact as to whether Defendants’

conduct was based upon a legitimate penological interest.         The Court therefore finds that

Defendants have not demonstrated they are entitled to qualified immunity. See, e.g., Boles v.

Neet, 486 F.3d 1177, 1184 (10th Cir. 2007) (because policy prohibiting inmate from wearing his

religious garments in transport was not reasonably related to a legitimate penological interest, the

defendant was not entitled to qualified immunity); Barnes v. Furman, 629 Fed. Appx. 52, 56 (2d

Cir. 2015) (district court erred in holding defendants, who confiscated the plaintiff’s religious

head covering, were entitled to qualified immunity); Branham v. Parker, No. 7:15-CV-351, 2016

WL 1259106, at * 8 (W.D. Va. March 28, 2016) (defendants were not entitled to qualified

immunity where they enforced the jail’s policy banning prayer rugs). Accordingly, the Court

denies Defendants’ motion for summary judgment on Plaintiff’s section 1983 claim relating to

confiscation of his kufi.

                            b. Plaintiff’s prayer rug




                                                 26
       Defendants assert they are entitled to summary judgment on Plaintiff’s section 1983

claim arising from the confiscation of his prayer rug. Defendants argue they did not violate

Plaintiff’s free exercise rights because (1) legitimate security and safety concerns justified their

actions and (2) the Detention Center “provides extra towels for Muslim inmates to use as prayer

rugs.” [ECF No. 56 at 10] In the alternative, Defendants argue they are entitled to qualified

immunity because Plaintiff did not have a clearly established right to “his prayer rug.” [Id. at 15

(emphasis in original)] In opposition to Defendants’ motion for summary judgment, Plaintiff

contends that Defendants violated his clearly established right “to use an Islamic prayer rug” and

Defendants’ justifications “for confiscating Plaintiff’s prayer rug are conflicting, speculative, and

not based on any valid penological interest.” [ECF No. 61 at 13]

       There is no dispute that, when Plaintiff arrived at the Detention Center, he had in his

possession an Islamic prayer rug, which Defendants confiscated. [ECF No. 62 at ¶¶ 54, 58]

Defendants subsequently denied Plaintiff’s inmate requests and inmate grievances requesting the

return of his prayer rug, but offered to make an extra bath towel available for Plaintiff to use

while praying. [ECF Nos. 62 at ¶¶ 69, 70; 57-3]

       According to Plaintiff’s declaration, his sincerely held religious belief required that he, as

a Muslim, “pray five times per day in a position of prostration on the ground, facing toward

Mecca” and “Muslims should use an Islamic prayer rug during prayer to cover the ground and

separate the body from the unclean floor.” [ECF No. 62-1 at ¶¶ 27-28] Plaintiff stated that an

Islamic prayer rug has a “niche,” or triangular shape, near one end which “represents the mihrab

in every mosque that points toward Mecca” and “should be positioned” to point toward Mecca

during prayer. [Id. at ¶¶ 29-30]




                                                 27
        Plaintiff attested that he purchased his prayer rug, which “included short fringe on each

end,” from the commissary at the St. Louis County Jail and used it at the St. Louis County Jail,

St. Francis County Detention Center, Lincoln County Jail, and “federal facilities.” [Id. at ¶¶ 32-

33] According to Plaintiff’s declaration, his sincerely held religious belief provided that “a towel

is not a substitute for an Islamic prayer rug because other persons have used the towel to clean

their bodies, and because a towel does not have the niche design of an actual Islamic prayer rug.”

[Id. at ¶ 39]

        In her deposition, Defendant Karol described Plaintiff’s prayer rug as “a very thick,

heavy woven prayer rug.” [ECF No. 62-3 at 50] Defendant Karol explained that “the only

reasons the [prayer rug] was denied” were that “something could be secreted into it” and “it had

fringe on either end and items like that can be removed and used in a harmful way or in a way

that is untoward for the safety and security of the facility.”22 [Id.] Defendant Karol could not

recall other Muslim inmates possessing an Islamic prayer rug or receiving one by mail because

“[w]e provide towels….I’ve never had an experience where us accommodating them giving

them a towel has been a problem.” [Id. at 56]

        Unlike Defendant Karol, who confiscated Plaintiff’s prayer rug based on concern that it

could be used to smuggle contraband within the Detention Center, Defendant Stolzer described at

his deposition his concern that a prayer rug could be used to smuggle contraband into the

Detention Center. Defendant Stolzer testified in his deposition that he did not deny Plaintiff

possession of his prayer rug because of its thickness or fringe, stating “the only thing that matters




22
   Defendant Karol later elaborated, “the fringe is a concern because it can be removed and used
– tied together used as a ligature or used as a device for inflicting harm onto another inmate or
staff.” [ECFV No. 62-3 at 92]
                                                 28
is that Mr. Wallace’s…prayer rug w[as] not given to him by the Ste. Genevieve Detention

Center.” [ECF No. 62-2 at 67]

        As previously discussed, a prisoner’s constitutional rights are subject to limitations “in

light of the needs of the penal system.” Gladson, 551 F.3d at 831 (quoting Murphy, 372 F.3d at

982).   “A prison regulation or action is valid, therefore, even if it restricts a prisoner’s

constitutional rights if it is ‘reasonably related to legitimate penological interests.” Id. (quoting

Murphy, 372 F.3d at 982).

        Defendants contend that they are entitled to summary judgment because “the Detention

Center’s policy of [confiscating prayer rugs and] providing an extra towel for use as a prayer rug

is reasonably related to a legitimate penological issue.” [ECF No. 56 at 11] Applying the first

factor of the reasonableness test set forth in Turner, the Court finds that the policy prohibiting

prayer rugs was rationally connected to the Detention Center’s legitimate interest in safety and

security. Both Defendants testified that the Detention Center prohibited prayer rugs because

prisoners could use them to conceal contraband.         There is a rational relationship between

reducing contraband and institutional security. See Butler-Bey, 811 F.2d at 451; Benjamin, 905

F.2d at 578.

        Applying the second Turner factor, the Court finds that Defendants offered Plaintiff

sufficient alternative means to perform his daily prayers by offering him a towel in place of a

prayer rug. While Plaintiff rejected the towel because he considered it unclean, “[a] prisoner

need not be afforded his preferred means of practicing his religion as long as he is afforded

sufficient means to do so.” Murphy, 372 F.3d at 983. Further, Plaintiff presents no evidence,




                                                 29
beyond his personal declaration, that a previously used but clean towel is not a religiously

permissible substitute for a prayer rug.23

       The third and fourth Turner factors also support the conclusion that confiscation of

Plaintiff’s prayer rug was reasonable.       Plaintiff has not disputed Defendant Karol’s statement

that accommodating Plaintiff’s request for his prayer rug would have placed increased demands

on Detention Center staff. In her deposition, Defendant Karol explained that Plaintiff’s prayer

rug would have required close (and therefore time-consuming) inspection because “there is

absolutely no way if he was hiding something in there that I would have been able to just feel

around through it or look through it and find contraband.”          [ECF No. 62-3 at 118]        See

Benjamin, 905 F.2d at 579 (noting the “obvious increase in guard/inmate contact that would

result from the searches of [Rastafarian] crowns,” the court held that restriction on crowns, but

not yarmulkes or kufis, did not violate the plaintiffs’ equal protection rights). Additionally, there

was no “easy, obvious alternative” to towels as prayer rugs that would further Defendants’

legitimate penological interest in reducing contraband at de minimis cost to the Detention Center.

       Because all four Turner factors weigh in favor of Defendants, the Court finds that

Defendants’ confiscation of Plaintiff’s prayer rug and offer of a towel as a substitute was

23
   Other courts have reached similar conclusions in cases involving alleged free exercise
violations due to policies banning prayer rugs, where the facility provided extra towels to use for
prayer. See Thomas, 2017 U.S. Dist. LEXIS 130019, at *33 (defendants did not violate the
plaintiff’s free exercise rights by banning prayer rugs where the plaintiff “was provided…an
additional towel to substitute for his desire to possess…a prayer rug”); Hudson v. Maloney, 326
F. Supp. 2d 206, 209 n. 2 (D. Mass. 2004) (ban on prayer rugs was constitutional because (1) it
was justified by security and safety concerns and (2) “plaintiffs point to no tenet of the Muslim
faith that requires that the prayer ritual be performed on a prayer rug as opposed to a prayer
towel.”); Shepard v. Peryam, 657 F. Supp. 2d 1331, 1352 (S.D. Fl. 2009) (“absent a showing
that use of a prayer towel will not suffice to meet the Muslim faith’s requirement, it is not clear
that denying a prayer rug and offering ability to use prayer towels instead, implicates a
constitutional right”). Cf. Branham, 2016 WL 1259106, at *6-8 (defendants were entitled to
qualified immunity as to the practice of offering a previously-used towel as a prayer rug but they
were not entitled to qualified immunity as to the policy of banning prayer rugs).
                                                  30
reasonably related to legitimate penological interests.      Accordingly, Defendants’ actions in

regard to Plaintiff’s prayer rug did not violate Plaintiff’s free exercise rights, and Defendants are

entitled to summary judgment on this claim.

                    3. Conclusion

        For the reasons set forth above,

        IT IS HEREBY ORDERED that Plaintiff’s official capacity claims against Defendants

are DISMISSED.

        IT IS FURTHER ORDERED that Defendants’ motion for summary judgment [ECF

No. 55] is GRANTED in part and DENIED in part. Summary judgment is granted as to

Defendant’s section 1983 claims arising from the confiscation of his prayer rug and denial of his

request for congregational prayer. Plaintiff’s section 1983 claim arising from the confiscation of

his kufi remains for trial.

        The case will be set for trial by separate order.




                                                       PATRICIA L. COHEN
                                                       UNITED STATES MAGISTRATE JUDGE


Dated this 15th day of April, 2019




                                                  31
